                                          Case 3:21-cv-00754-MMC Document 25 Filed 04/01/21 Page 1 of 1




                                  1

                                  2

                                  3                            IN THE UNITED STATES DISTRICT COURT

                                  4                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      GREENPEACE, INC.,                              Case No. 21-cv-00754-MMC
                                  7                    Plaintiff,                       ORDER DENYING AS MOOT
                                                                                        DEFENDANT'S MOTION TO DISMISS;
                                  8              v.                                     VACATING HEARING
                                  9      WALMART INC.,
                                  10                   Defendant.

                                  11

                                  12          Before the Court is defendant Walmart Inc.'s Motion to Dismiss, filed March 8,
Northern District of California
 United States District Court




                                  13   2021, whereby defendant seeks dismissal pursuant to Rules 12(b)(2) and 12(b)(6) of the
                                  14   Federal Rules of Civil Procedure. On March 29, 2021, plaintiff Greenpeace, Inc. filed a
                                  15   First Amended Complaint.
                                  16          A party may amend a pleading "once as a matter of course within . . . 21 days after
                                  17   service of a responsive pleading or 21 days after service of a motion under Rule 12(b),
                                  18   (e), or (f), whichever is earlier." See Fed. R. Civ. P. 15(a)(1). "[A]n amended pleading
                                  19   supersedes the original, the latter being treated thereafter as non-existent." Bullen v. De
                                  20   Bretteville, 239 F.2d 824, 833 (9th Cir. 1956), cert. denied, 353 U.S. 947 (1957).
                                  21          In the instant case, plaintiff filed its First Amended Complaint within 21 days after
                                  22   service of the motion, and, consequently, was entitled to amend as of right. See Fed. R.
                                  23   Civ. P. 15(a)(1).
                                  24          Accordingly, the Court hereby DENIES as moot defendant's motion to dismiss the
                                  25   initial complaint and VACATES the hearing scheduled for May 14, 2021.
                                  26          IT IS SO ORDERED.
                                  27   Dated: April 1, 2021
                                                                                                MAXINE M. CHESNEY
                                  28                                                            United States District Judge
